Citation Nr: 1740292	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the hips, legs, and feet, claimed as arthritis, "aging," Paget's disease, or cold injury residuals.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

(The appeal regarding pension will be addressed in a separate Board action.)


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1957.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2015 Board decision, the claims were remanded in order to afford the Veteran with a hearing before a Veterans Law Judge.  In December 2015, the Veteran presented sworn testimony during a personal hearing in Roanoke, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2016 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives as to the issue of entitlement to service connection for PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The October 2016 Board decision also remanded the issue of entitlement to service connection for a psychiatric disability manifested by drug and alcohol abuse.  In a March 2017 rating decision, the RO granted service connection for depressive disorder with polysubstance use disorder; a 50 percent evaluation was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disability of the hips, legs, and feet and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The probative evidence of record indicates that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in January 2014, complied with VA's duty to notify the Veteran including as to the service connection claim.  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's VA and private treatment records in furtherance of his claim.  Pursuant to the October 2016 Board Remand, the AOJ sent the Veteran a letter in October 2016, requesting that he submit VA Forms 21-4142 as to identified private treatment providers.  In response, the Veteran submitted VA Forms 21-4142 dated December 2016; the identified records were obtained.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

The RO attempted to obtain the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC).  However, the RO was notified that the Veteran's STRs were destroyed in a fire at that facility.  See the NPRC response dated April 2014.  The Veteran was notified of this issue in a May 2015 letter.

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain service treatment records that were destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

Pursuant to the October 2016 Board Remand, the Veteran was afforded a VA examination in January 2017 with respect to pending PTSD claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the January 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) provides that, if the diagnosis of a mental disorder does not conform to the DSM-IV or is not supported by the findings on an examination report, the report must be returned to the examiner to substantiate the diagnosis.  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As has been explained above, the Veteran's STRs were lost in a fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The Veteran asserts entitlement to service connection for PTSD, which he incurred as a result of his military service in the Republic of Korea.  See, e.g., the Veteran's stressor statement dated January 2014.  For the reasons explained below, however, the Board finds that his claim must be denied because the preponderance of the evidence reflects that he has not had PTSD since that time.

VA treatment records dated in March 2003 and October 2006 document diagnoses of "rule out" depressive disorder, not otherwise specified (NOS) (substance induced); opioid dependence with intoxication and withdrawal, depressive disorder NOS, and history of benzodiazepine abuse.  Diagnoses of major depressive disorder (MDD) and chronic pain disorder were noted in April 2015.  Continuing diagnoses of opioid use disorder and MDD were indicated in August 2016.

The Veteran was afforded a psychiatric VA examination report in January 2017.  The examiner interviewed the Veteran and reviewed his claims file.  He concluded that the Veteran's psychiatric symptoms do not meet the diagnostic criteria for PTSD under DSM-V criteria.  Rather, the examiner diagnosed the Veteran with depressive disorder with polysubstance use disorder, which was incurred during his military service.  The Board notes that the Veteran has already been service-connected for this disability.  See the rating decision dated March 2017.

Significantly, at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of the DSM, and therefore service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) and McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The Board finds the January 2017 VA examination report to be of significant probative value on this question, given that the examiner reviewed the entire medical history with the express purpose of determining whether the Veteran had PTSD.  Moreover, the findings of the January 2017 VA examiner are consistent with the Veteran's VA and private treatment records which do not document a diagnosis of PTSD.

The Board acknowledges the statements of the Veteran that he suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM standards which is based upon that stressor.  The January 2017 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM criteria for that disorder.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have PTSD, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current PTSD diagnosis, has not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran asserts entitlement to service connection for a disability of the hips, legs, and feet, claimed as arthritis, "aging," Paget's disease, or cold injury residuals.  He contends that this disability was incurred during his military service.  See the December 2015 Board hearing transcript.

Pursuant to the October 2016 Board Remand, the Veteran was afforded a VA examination with medical opinion in January 2017.  As to the issue of entitlement to service connection for a disability claimed as arthritis, the January 2017 VA examiner identified diagnoses of bilateral pes planus, left hallux valgus, degenerative arthritis of the bilateral feet, knees, hips, and ankles.  The examiner also noted that the Veteran is diagnosed with Paget's disease.  In the separate January 2017 VA nexus opinion, the examiner stated, "[t]here is not enough medical documentation to state that the claimant's foot condition incurred between 2/16/53 to 10/05/1957 while in the service without resorting to mere speculation."  The examiner further stated that there was not enough medical evidence to support a conclusion that the Veteran's hip disorder and Paget's disease were incurred in his military service.  The examiner explained, "Paget's disease of bone (also termed osteitis deformans or ambiguously, just Paget's disease) is caused by the excessive breakdown and formation of bone, followed by disorganized bone and this is known to be genetic or hereditary."

Critically, the January 2017 VA examiner's opinion is admittedly speculative and incomplete as to the question of whether the diagnosed bilateral foot disability was incurred in or aggravated by his military service.  In Jones v. Shinseki, 23 Vet. App. 382 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  As the opinion did not comply with Jones, it is inadequate and a new opinion is required.  See Barr, supra.

Moreover, the January 2017 VA examiner indicated that the Veteran's diagnosed Paget's disease, which affects his hips and legs, is a genetic or hereditary condition.  To this end, the Board recognizes that a congenital "defect" is not a "disease or injury" within the meaning of applicable legislation and thus is not capable of being service connected for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Although service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to a superimposed disease or injury, and if that disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-92 (July 18, 1990).

Thus, upon remand, a VA medical opinion must be obtained to determine whether the Veteran's Paget's disease is a congenital disease or defect, and whether the conditions meet the above requirements for service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the matter of entitlement to service connection for a disability of the hips, legs, and feet, claimed as arthritis, "aging," Paget's disease, or cold injury residuals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the VA claims file to an examiner in order to address the etiology of Veteran's diagnosed feet, hip, and knee disabilities.  The Veteran does not need to be examined, unless the examiner determines otherwise.  

a. With respect to the Veteran's diagnosed bilateral foot disabilities, did they at least as likely as not (i.e., at least a 50 percent probability) have their clinical onset during his active duty or are they otherwise related to such service, or (in the case of arthritis) manifest within one year of service separation?

b. Is the Veteran's diagnosed Paget's disease a congenital defect or disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  

c. If the Veteran's Paget's disease is a congenital defect, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during active duty service?  If the answer to the above question is "Yes," please describe the resultant disability.

d. If the Paget's disease is a congenital disease, did it clearly and unmistakably (undebatably) pre-exist the Veteran's active duty military service?  If Paget's disease pre-existed service, was it clearly and unmistakably not aggravated beyond its natural progress during service?

e. If Paget's disease is not a congenital condition, is it at least as likely as not (i.e., a 50 percent or greater probability) that it had its clinical onset in service or is otherwise related to service?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2. Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


